      Case 4:18-cv-01509-ACA Document 19 Filed 11/16/18 Page 1 of 13               FILED
                                                                          2018 Nov-16 PM 04:51
                                                                          U.S. DISTRICT COURT
                                                                              N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

MAGGIE J. ROBINSON and CODY              )
ROBINSON                                 )
                                         )
      Plaintiffs,
                                         )
v.                                       ) CIVIL ACTION NO.: 4:18-CV-
                                         ) 1509-ACA
LIBERTY MUTUAL INSURANCE                 )
COMPANY, et al.                          )
      Defendants.                        )



     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS



                           JEFFREY M. GRANTHAM
                              JOSHUA B. BAKER
                               JOSHUA R. HESS

                    MAYNARD, COOPER & GALE, P.C.
                        1901 SIXTH AVENUE NORTH
                    SUITE 2400, REGIONS/HARBERT PLAZA
                    BIRMINGHAM, ALABAMA 35203-2618
                              (205) 254-1000
                              (205) 254-1999


         Attorneys for Defendants Liberty Mutual Insurance Company, Liberty
             Insurance Corporation, and Liberty Mutual Group, Inc.
        Case 4:18-cv-01509-ACA Document 19 Filed 11/16/18 Page 2 of 13



       A.     Plaintiffs’ Alleged Loss Did Not Occur During the Policy Period.

       Plaintiffs allege that they discovered their loss—the brown recluse spider

infestation—after moving into the Property1 in 2008. After failing to eradicate the

infestation, in March 2013, Plaintiffs hired a pest control company to eradicate the

infestation with liquid and powder treatments. After these additional treatments

were unsuccessful, Plaintiffs obtained homeowners’ coverage from Liberty in

March 2014 and proceeded to make a claim under the Policy for the spider

infestation in 2016—the same infestation that they had been trying to eradicate for

years. (Doc. 6 at ¶¶ 14-18, 31).

       Liberty moved to dismiss Plaintiffs’ breach of contract claim on the basis

that the loss did not occur during Liberty’s policy period as required for coverage

under the Policy. Plaintiffs’ only argument in response is that “[w]hile the loss

began before the effective date of the Policy, it clearly continued to occur” within

the Liberty policy period such that it constitutes a covered “occurrence” under the

Policy. (Doc. 16 at 11). This argument fails for several reasons.

       First, this argument fails because it is based entirely on a Policy definition

that has no application to Plaintiffs’ claim. The Policy defines “occurrence” to

include “continuous or repeated exposure to substantially the same general harmful

condition.” Plaintiffs posit that even though the loss was known to them and began

1
  Unless otherwise defined, all capitalized terms have the same meaning as in Liberty’s Motion
to Dismiss. (Doc. 6).

                                            -1-
         Case 4:18-cv-01509-ACA Document 19 Filed 11/16/18 Page 3 of 13



well before the Policy inception in 2014, the ongoing spider infestation constitutes

“continuous or repeated exposure to substantially the same general harmful

conditions” continually throughout any number of coverage periods. But the

“occurrence” definition is only found in the third-party liability coverage section

(Section II), that is, it only applies to third-party liability claims seeking damages

against Plaintiffs for covered occurrences. The definition is not found in, and has

no applicability to, first-party property loss coverage section (Section I)—which is

the coverage section that governs Plaintiffs’ claim.2 Plaintiffs’ exact argument has

correctly been rejected by the Eastern District of Wisconsin and Seventh Circuit

Court of Appeals:

       The [insureds] seek to recover damages for the loss to the residence
       caused by water and mold. Such a recovery is addressed under the
       Safeco policy in Section I-Property Coverages. Section I of the policy
       explicitly and exhaustively lays out property damages that are covered
       and excluded by the policy. Nowhere in Section I does the policy limit
       property coverage to property damage caused by an ‘occurrence’ as is
       asserted by the [insureds]. In fact, the word ‘occurrence’ appears
       nowhere within the property coverages section.

       To the contrary, Section II of the Safeco policy, addressing liability
       coverages, does limit coverage for claims against the insured to those
       for ‘bodily injury or property damage caused by an occurrence to
       which [the policy] applies.’ However, because the [insureds] seek

2
  Compare Policy, Doc. 1-1, p. 6, Section I, Coverage A and Coverage B (stating that the Policy
“insure[s] against risk of direct loss to property described in Coverages A and B only if that loss
is a physical loss to property”) with Policy, Doc. 1-1, p. 11, Section II – Liability Coverages
(stating that the Policy provides third-party liability coverage “if a claim is made or a suit is
brought against an ‘insured’ for damages because of ‘bodily injury’ or ‘property damage’ caused
by an ‘occurrence’ to which this coverage applies.”).


                                               -2-
        Case 4:18-cv-01509-ACA Document 19 Filed 11/16/18 Page 4 of 13



       recovery for property damage done to the residence and do not seek
       recovery for liability damage resulting from a claim against them,
       Section II of the Safeco policy is inapplicable. Therefore, the
       [insureds] cannot establish an initial grant of coverage under the
       policy by establishing that water and mold damage is an ‘occurrence.’

Miller v. Safeco Ins. Co. of Am., No. 06-C-1021, 2007 WL 2822011, at *4 (E.D.

Wis. Sept. 27, 2007), aff'd, 683 F.3d 805 (7th Cir. 2012) (emphasis added).3

Accordingly, Plaintiffs’ reliance on the “occurrence” definition is entirely

misplaced.

       Second, while Plaintiffs do not articulate this point (and do not cite any

supporting case law), they seem to suggest that they can survive dismissal under a

continuing or progressive loss theory involving multiple policy triggers. This

suggestion too is misplaced. Although research has produced no Alabama cases

discussing the appropriate framework to address such first-party losses, courts

have adopted three first-party approaches: the manifestation trigger, the injury-in-

fact trigger, and the continuous trigger:

       1.     The manifestation trigger is the majority approach. Under it, coverage
              is triggered for loss when damage is, or should have been, known to
              the insured. Thus, responsibility for first-party progressive property
              losses falls completely on the insurer of the property at the time the
              loss manifests—that is, at that point in time when appreciable damage
              occurs and is or should be known to the insured.4

3
  See also Port Auth. of New York & New Jersey v. Affiliated FM Ins. Co., 311 F.3d 226, 233 (3d
Cir. 2002) (discussing important differences in two coverages in connection with progressive
loss claims).
4
 See e.g., Prudential-LMI Com. Ins. V. Superior Court, 51 Cal. 3d 674 (Cal. 1990) (applying
manifestation theory and stating that coverage is triggered when appreciable damage occurs and


                                             -3-
        Case 4:18-cv-01509-ACA Document 19 Filed 11/16/18 Page 5 of 13




       2.     The injury-in-fact trigger is a minority approach. Under it, coverage is
              triggered for loss when damage first occurs in fact. Thus,
              responsibility for first-party progressive property losses falls on the
              insurer of the property when the actual loss occurs, even if loss did not
              manifest itself until a later policy or later insurer came on the risk.5

       3.     The continuous trigger is another minority approach. Under it,
              coverage is triggered under any policy from when the damage occurs
              to when the damage is, or should have been, known to the insured.
              Thus, responsibility for first-party progressive property losses may
              fall on any insurer of the property from the time the cause of the loss
              occurs to when the damage is, or should have been, known to the
              insured.6

       Importantly, none of these theories supports Plaintiffs’ position here. The

dispute here is not as to which policy period (or periods) between Plaintiffs’

purchase of their property in 2008 and their discovery of the loss in 2013 (at the

latest) applies. Though it is curious that Plaintiffs have apparently not sought

coverage during those periods during which the infestation first occurred and was

discovered. The dispute instead is whether a policy applied for and issued at least a

is or should be known to the insured); Parker v. Worcester Ins. Co., 247 F.3d 1 (1st Cir. 2001)
(applying manifestation theory and stating that trigger of coverage was when “real or imputed
knowledge” of loss arises); Jackson v. State Farm Fire & Cas. Co., 835 P.2d 786 (Nev. 1992)
(holding that manifestation rule applied and that coverage was triggered when reasonable insured
would be aware of notification duty under policy).
5
   See e.g., Olde Colonial Village Condominium Council v. Millers Mut. Ins. Co., No.
CIA.A.99C-06-187, 2002 WL 122885 (Del. Jan. 28, 2002) (applying injury in fact trigger and
stating that coverage is triggered by collapse itself, not what led to it); Nelson v. Hartford
Underwriters Ins. Co., 630 S.E.2d 221 (N.C. App. Ct. 2006) (holding that when date of injury
can be known with certainty, policies on risk at that date are triggered and that North Carolina
courts looks at cause of property damage rather than when harm manifested).
6
 See Miller v. Safeco Ins. Co. of Am., No. 06-C-1021, 2007 WL 2822011 (E.D. Wis. Sept. 27,
2007) (applying continuous trigger and stating that coverage triggered under policies when
damage occurs up until manifestation).


                                             -4-
         Case 4:18-cv-01509-ACA Document 19 Filed 11/16/18 Page 6 of 13



year after Plaintiffs’ discovery—and failed eradication—of the loss applies. Not

surprisingly, research had not produced any reported decisions finding that an

insured is entitled to coverage for a first-party loss that manifested itself and was in

fact discovered by the insured a year or more prior to the inception of coverage.

This is not surprising as it would lead to absurd results and would undermine the

basic, fundamental insurance principle that a contract of insurance will not apply to

cover a loss that has already occurred. See e.g., 7 Couch on Ins. §§ 101:2 and 102:7

(discussing generally the fortuity requirement for insurance and prohibition against

coverage for losses that already occurred because of the lack of risk); St. Paul Fire

& Marine Ins. Co. v. Britt, 203 So. 3d 804, 809 (Ala. 2016) (noting that insurance

covers only fortuitous loss).7 In sum, no matter the theory, Plaintiffs simply are not

entitled to coverage for a loss that they concede began—and indeed that they were




7
  Plaintiffs do note cite any case law to support their position that the loss occurred during the
policy period. They do attempt to distinguish the case law cited by Liberty, but each attempt
fails. First, in Transamerica and Schvartzman, the courts granted judgment in favor of the insurer
where the insured could not prove that the loss occurred during the policy period. Here, Plaintiffs
admit the loss occurred prior to the policy period, which makes it clear they could never show
the loss arose after Liberty issued coverage. Second, while Plaintiffs’ make much ado about the
pre-existing exclusion in Gibson, the Court held—independent of any analysis of the pre-existing
exclusion—that the “first wave” of damage was discovered before the policy began and was thus
not covered because it did not occur during the policy period. Again, here, Plaintiffs admit the
loss was discovered before the policy period began and that there was no new, independent loss,
but instead that it was a continuance loss across multiple policy periods. The KB Home case also
held that a claim filed outside the policy period was barred, just as here.


                                               -5-
        Case 4:18-cv-01509-ACA Document 19 Filed 11/16/18 Page 7 of 13



aware of and tried unsuccessfully to eradicate—at least a year before they ever

applied for coverage with Liberty. 8

       B.     The Insect/Vermin Exclusion Applies.9

       The Policy excludes any loss “caused by … [b]irds, vermin, rodents, or

insects.” (Policy, Doc. 1-1, at 14, Section I – Perils Insured Against, Coverage A –

Dwelling and Coverage B – Other Structures, ¶ 2.e.(7)). Plaintiffs do not dispute

that Alabama courts are to apply the ordinary meaning of undefined terms in

insurance policies. Nor do they dispute that Alabama court correctly look to

dictionary definitions to determine the ordinary meaning of undefined terms.

       Plaintiffs argue instead that Liberty “cherry picked” two dictionary

definitions of “insect” and “vermin” that include spider, and they cite to five other

dictionary definitions. This argument misses the mark. First, Liberty did not cherry

pick any definition. It used Merriam-Webster, which is perhaps the most cited

dictionary for interpreting undefined terms in insurance policies, and

8
  Under Plaintiffs’ theory, they could claim coverage under new successive policies issued by
Liberty or any other insurer in perpetuity so long as long as the spider infestation is not
eradicated because of the “continued exposure.”
9
  In their introduction, Plaintiffs vaguely demand (without any support) that an evidentiary
hearing is needed under Federal Rule of Evidence 201 because Liberty is requesting that the
Court “take judicial notice of what is meant by ‘insect’ in the policy.” (Doc. 16). Liberty
however has not requested that the Court take “judicial notice” of anything. Liberty instead is
simply requesting that the Court interpret the plain language of the Policy to find that
Insect/Vermin Exclusion excludes Plaintiffs’ brown recluse spider infestation loss. No
evidentiary hearing is needed, or warranted. See Twin City Fire Ins. Co. v. Alfa Mut. Ins. Co.,
817 So. 2d 687, 692 (Ala. 2001) (meaning of undefined term is for court to decide).




                                             -6-
        Case 4:18-cv-01509-ACA Document 19 Filed 11/16/18 Page 8 of 13



dictionary.com. These are hardly obscure choices. Second, three of the five

dictionaries cited by Plaintiffs in support of their position actually include spider

under the definition of insect:

          • https://en.oxforddictionaries.com/definition/insect (defining insect as
            “any small invertebrate animal such as a spider or tick”);
          • https://www.collinsdictionary.com/us/dictionary/english/insect
            (defining insect as “any small arthropod, usually wingless, including
            spiders, centipedes, pill bugs, and mites”);
          • http://www.yourdictionary.com/insect (defining insect as “any small
            arthropod, usually wingless, including spiders, centipedes, pill bugs,
            and mites”).

      Plaintiffs also argue that the Gregory v. Nationwide Mutual Insurance

Company case cited by Liberty is inapposite because it was a California federal

court decision. Candidly, research has not produced any Alabama case deciding

whether a spider is an insect or vermin. This is not surprising. Obviously Gregory

is not binding, but it is instructive, and it appears to be the only case to have

addressed this issue. The Court was expressly tasked with determining the meaning

of “vermin” under a similarly worded exclusion and expressly stated “an

objectively reasonable insured would understand the policy to exclude coverage

for loss” caused by spiders. See Gregory v. Nationwide Mut. Ins. Co., No. CIV S-

10-1872 KJM EFB, 2012 WL 6651342, at *5 (E.D. Cal. Dec. 19, 2012). Plaintiffs

cite no case law (Alabama or otherwise) finding that a spider is not an insect or

vermin. That is because there is none.



                                         -7-
       Case 4:18-cv-01509-ACA Document 19 Filed 11/16/18 Page 9 of 13



      Lastly, Plaintiffs argue that because they have alleged in the Complaint that

spiders are arachnids rather than insects that “fact” must be taken as true for

purposes of Liberty’s Motion to Dismiss. That is, spiders are not insects because

they said so in the Complaint. If that were true, Plaintiffs could call any allegation

a “fact” and their Complaint could never be dismissed. This is not the law under

Twombly or Iqbal. Instead, Plaintiffs must plead facts and allegations that plausibly

demonstrate they are entitled to relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678

(stating that a complaint must contain more than “labels and conclusions.”). Just

because Plaintiffs allege that a spider is not an insect does not mean that Plaintiffs

can survive dismissal under the exclusion.

      In sum, the meaning of the undefined terms in the Policy are for this Court

to decide. Twin City Fire Ins. Co. v. Alfa Mut. Ins. Co., 817 So. 2d 687, 692 (Ala.

2001). The Court should not define these terms using “the technical, philosophical,

or scientific meanings of the terms[.]” Rather, the Court should define them

according to the meaning assigned “by an ordinary person of average

understanding.” Liggans R.V. Ctr. v. John Deere Ins. Co., 575 So. 2d 567, 571

(Ala. 1991). An ordinary person understands that a spider is an insect or vermin.

The Insect/Vermin Exclusion therefore applies.

      C.     Plaintiffs Have Not Stated A Claim for Bad Faith.

      Plaintiffs’ bad faith claim still fails for three reasons.



                                          -8-
       Case 4:18-cv-01509-ACA Document 19 Filed 11/16/18 Page 10 of 13



      First, if there is no coverage there can be no bad faith. Plaintiffs do not

dispute this point, but instead argue that Liberty is simply wrong on its coverage

arguments. As set forth above, coverage is lacking for at least two reasons and, as a

result, Plaintiffs’ bad faith claim necessarily fails.

      Second, Liberty—at a minimum—had an arguable reason for denying

coverage further precluding any bad faith claim. Liberty’s coverage arguments

aside, Plaintiffs’ own definitions of insects that include spiders make this point.

Plaintiffs attempt to circumvent the “arguable or debatable” standard by claiming

they have pled an “abnormal” bad faith claim involving the failure to investigate.

This fails for at least two reasons. First, after Brechbill, the existence of an

“arguable or debatable reason” defeats both “normal” and “abnormal” bad faith

claims. Brechbill, 144 So. 3d at 258. Second, Plaintiffs’ argument that Liberty did

not investigate is a red herring. Liberty denied based on the Insect/Vermin

Exclusion because spiders are insects or vermin. Plaintiffs do not, and cannot,

allege that any home inspection would have changed the analysis of whether

spiders are insects or vermin. Thus, Liberty’s purported failure to investigate

would have had no effect on its coverage decision. Moreover, Plaintiffs cannot

show—and indeed have not even argued—that they are entitled to a directed

verdict on their breach of contract claims as required to make out a prima facie




                                           -9-
       Case 4:18-cv-01509-ACA Document 19 Filed 11/16/18 Page 11 of 13



case of bad faith. See Nat'l Savings Life Ins. Co. v. Dutton, 419 So. 2d 1357, 1362

(Ala. 1982).

      Third, Plaintiffs have not alleged factual support for their bad faith claim.

Other than threadbare recitals, Plaintiffs assert only (1) that Liberty did not inspect

their home prior to disclaiming coverage and (2) that they were told by a Liberty

adjustor that their claim would be denied under the Insect/Vermin Exclusion prior

to the final claims determination made in connection with further legal review.

These factual allegations do not state a claim for bad faith under Twombly/Iqbal.

      D.       Liberty Mutual Insurance Company and Liberty Mutual Group,
               Inc. Did Not Issue The Policy.

      The Policy under which Plaintiffs seek coverage was issued by Liberty

Insurance Corporation, and not the other Liberty entities that were named. (See

Doc. 1-1, at 6) (“Coverage provided and underwritten by Liberty Insurance

Corporation”). And Plaintiffs offer no factual allegations specific to the other

Liberty entities under which a claim could possibly be based outside of the Policy.

Liberty Insurance Corporation therefore is the only possible entity against which

Plaintiffs could bring any claim premised on the Policy. This is not some

unsupported argument as Plaintiffs’ suggest. The argument instead is based on the

plain language of the Policy, which must be considered on Liberty’s Motion to

Dismiss.




                                         - 10 -
     Case 4:18-cv-01509-ACA Document 19 Filed 11/16/18 Page 12 of 13



                                           Respectfully submitted by,

                                           /s/ Joshua B. Baker
                                           Jeffrey M. Grantham
                                           Joshua B. Baker
                                           Joshua R. Hess
                                           Attorneys for Defendants Liberty
                                           Mutual Insurance Company, Liberty
                                           Insurance Corporation, and Liberty
                                           Mutual Group, Inc.

OF COUNSEL:

MAYNARD, COOPER & GALE, P.C.
1901 Sixth Ave. North
Birmingham, AL 35203
Telephone: 205.254.1000
Fax: 205.254.1999




                                  - 11 -
      Case 4:18-cv-01509-ACA Document 19 Filed 11/16/18 Page 13 of 13



                        CERTIFICATE OF SERVICE

      I hereby certify that the above and foregoing has been served upon the
following counsel by filing via CM/ECF and/or placing a copy of same in the
United States Mail, properly addressed and postage prepaid, this the 16th day of
November, 2018:

Thomas F. Campbell
Campbell Law PC
5336 Stadium Trace Parkway
Suite 206
Birmingham, AL 35244
Phone: 205-278-6650
Fax: 205-278-6654
Email: tcampbell@campbelllitigation.com
       jbowers@campbelllitigtion.com



                                              /s/ Joshua B. Baker
                                              OF COUNSEL




                                     - 12 -
